Exhibit 10.1

 

Prudential Financial, Inc.

Executive Stock Option Program

Grant Acceptance Agreement

(for executives subject to the reporting requirements under Section 16(a) of the
U.S. Securities Exchange Act of 1934, as amended)

 

You have been granted XXX options (the “Options”) to purchase XXX shares of
Prudential Financial, Inc. common stock, par value $0.01 per share (“Common
Stock”), on February 14, 2006 (the “Grant Date”). The Options shall not be
treated as “incentive stock options,” as defined in Section 422 of the Internal
Revenue Code of 1986, as amended.

 

Vesting Dates: Subject to the terms, conditions and restrictions set forth
herein and in the Prudential Financial, Inc. Omnibus Incentive Plan (the
“Plan”), the Options may be exercised on or after the dates indicated below as
to that number of Options set forth below, and each Option represents a right to
purchase only one share of Common Stock.

 

Xx Options on February 14, 2007

Xx Options on February 14, 2008

Xx Options on February 14, 2009

 

Grant Price: $XX.XX per share of Common Stock (the “Grant Price”).

 

Expiration Date: The Options shall expire on February 14, 2016 (the “Expiration
Date”).

 

See the brochure entitled 2006 Long-Term Incentive Program (the “Brochure”) for
more information about this grant. This Grant Acceptance Agreement (this
“Agreement”) and the Brochure are subject to the terms, conditions and
restrictions contained in the Plan (capitalized terms used but not defined
herein have the meanings given such terms in the Plan). Except as specified
otherwise, this Agreement and the Brochure are not a substitute for the official
Plan document, which governs the operation of the Plan. Also, this is not a
stock certificate or negotiable instrument.

 

Your eligibility for the 2006 Long-Term Incentive Program (the “Program”), the
benefits provided by the Program, and all other terms and conditions of the
Program and any long-term grant of stock options will be determined pursuant to,
and are governed by, the provisions of the Plan document and this Agreement,
including any decisions of the committee designated under the Plan by the
Prudential Financial, Inc. (“Prudential”) Board of Directors (the “Compensation
Committee” or the “Committee”). Except as specifically stated otherwise in this
Agreement, if there is any discrepancy between the information in this Agreement
or in the Brochure and the Plan document, or if there is a conflict between
information discussed by anyone acting on behalf of Prudential and the actual
Plan document, the Plan document, as interpreted by the Committee (or its
delegate), in its sole discretion, will always govern.



--------------------------------------------------------------------------------

1. Exercise Methods

 

Cash Exercise – lets you exercise the Options and receive Common Stock, after
paying in cash the Grant Price, applicable taxes and fees.

 

Sell to Cover – lets you exercise the Options and receive Common Stock after
paying the Grant Price, applicable taxes and fees, without paying cash out of
your pocket.

 

One or more of these Exercise Methods outlined above may not be available to you
should Prudential determine that its availability will or could violate the
terms of any relevant law or regulation. You may not exercise the Options at a
time when the market price of the Common Stock does not exceed the Grant Price.

 

2. Taxes

 

Prudential or any of its direct or indirect subsidiaries (collectively, the
“Company Group”), as applicable, shall have the right to deduct and report taxes
(federal, state, local or foreign taxes, including social insurance taxes) or
other obligations required to be withheld by law on Options from any Common
Stock or cash payments or distributions made to you. Prudential (or, if
appropriate, any other member of the Company Group) also shall have the right to
require you to remit to Prudential (or, if appropriate, any other member of the
Company Group) an amount necessary to satisfy any such taxes or other
obligations. Prudential may defer issuance of Common Stock upon the exercise of
any Options until such withholding is satisfied.

 

3. Option Term

 

Once the Options vest, you will have until the Expiration Date to exercise the
Options, unless your employment ends prior to the Expiration Date. See the
Brochure for a brief summary of the Plan terms regarding the effect a
termination of employment will have on the Options.

 

4. Value of Options

 

Prudential makes no representation as to the value of the Options or whether you
will be able to realize any profit based on any award of Options to you.

 

5. Exercise Upon Death, Disability and Other Termination of Employment

 

  (a) Notwithstanding any provisions of the Plan to the contrary, you agree that
all the Options, whether vested or unvested, shall automatically be forfeited
and cancelled upon the termination, for any reason, of your employment with any
member of the Company Group, and no shares of Common Stock may thereafter be
purchased under the Options, except as follows:

 

  (1) Death. In the event your employment with any member of the Company Group
terminates by reason of death, the Options that are then not yet exercised shall
become immediately exercisable in full and may be exercised by your estate at
any time prior to the earlier of the (i) Expiration Date or (ii) third
(3rd) anniversary (or such earlier date as the Committee shall determine) of
your death; provided, however, that the Options shall be exercisable for not
less than one (1) year after your death even if such period exceeds the
Expiration Date.

 

2



--------------------------------------------------------------------------------

  (2) Disability. In the event your employment with any member of the Company
Group terminates by reason of Disability, the Options that are then not yet
exercised shall become immediately exercisable in full and may be exercised by
you (or, in the event of your death after termination of your employment when
the Option is exercisable pursuant to its terms, by your estate), at any time
prior to the earlier of the (i) Expiration Date or (ii) three (3) years (or such
shorter period as the Committee shall determine) following your termination of
employment.

 

  (3) Approved Retirement. In the event (i) your employment with any member of
the Company Group terminates, (ii) you qualify for an Approved Retirement, and
(iii) you execute and submit by the date specified by Prudential, and do not
later revoke, a separation agreement and/or release in a form and with terms and
conditions satisfactory to Prudential (hereafter referred to as the “Release”),
the following provisions will apply:

 

  (A) Subject to Subparagraph (B), below, unvested Options will become
exercisable on the Vesting Dates shown above, and vested and unexercised Options
may continue to be exercised, until the earlier of (i) the Expiration Date or
(ii) five (5) years following your termination of employment that qualifies as
an Approved Retirement.

 

  (B) If your employment terminates during 2006, and you have been an active
employee of the Company Group for less than three full calendar months during
2006, all the Options will be forfeited and cancelled.

 

  (4) Resignation. In the event you (i) resign from your employment with any
member of the Company Group, (ii) do not qualify for an Approved Retirement, and
(iii) execute and submit by the date specified by Prudential, and do not later
revoke, a Release, the Options that are vested and unexercised as of the date of
your termination of employment will be exercisable at any time following the
effective date of your Release, until the earlier of the (A) Expiration Date or
(B) ninetieth (90th) day following your termination of employment. Any Options
that were not vested as of the date your employment terminated shall
automatically be forfeited and cancelled on such date.

 

  (5) Any Other Reason. In the event (i) your employment with any member of the
Company Group terminates for any reason other than one described in Subsections
5(a)(1) through (4) above, or Subsection 5(b) below, and (ii) you execute and
submit by the date specified by Prudential, and do not later revoke, a Release,
the Options that are vested and unexercised as of the date of your termination
of employment will be exercisable at any time following the effective date of
the Release, until the earlier of the (A) Expiration Date or (B) ninetieth
(90th) day following your termination of employment. Any Options that were not
vested as of the date your employment terminated shall automatically be
forfeited and cancelled on such date.

 

  (b)

In the event your employment is terminated by any member of the Company Group
for Cause, any Options that are then not yet exercised shall be immediately
forfeited and cancelled upon such termination and shall not be exercisable
thereafter, and the Committee may require that you disgorge any profit, gain or

 

3



--------------------------------------------------------------------------------

 

other benefit (including, but not limited to, and dividends and Dividend
Equivalents) received in respect of the exercise of any Options for a period of
up to twelve (12) months prior to your termination of employment for Cause. For
purposes of this Subsection 5(b), in the event your employment is terminated by
any member of the Company Group for Cause, the provisions of this Subsection
5(b) will apply notwithstanding any assertion (by you or otherwise) of a
termination of employment for any other reason enumerated under this Section 5.

 

6. Covenant Not to Solicit; Other Terms and Restrictions

 

  (a) Restrictions During Employment. You agree that during your employment with
any member of the Company Group, you shall not, other than on behalf of any
member of the Company Group, or as may otherwise be required in connection with
the performance of your duties on behalf of any member of the Company Group,
solicit or induce, either directly or indirectly, or take any action to assist
any entity, either directly or indirectly, in soliciting or inducing any
employee of the Company Group (other than your administrative assistant) to
leave the employ of the Company Group (“Induce Departures”).

 

  (b) Post-Employment Restrictive Covenants. You agree that you shall comply
with the following restrictive covenants following the termination of your
employment with any member of the Company Group:

 

  (1) Non-solicitation. Until the latest Vesting Date shown above or, if ending
later, for a period of one year after the termination of your employment with
any member of the Company Group for any reason, you shall not Induce Departures
or hire or employ, or assist in the hire or employment of, either directly or
indirectly, any individual (other than your administrative assistant) whose
employment by the Company Group ended within sixty (60) days preceding that
individual’s hire or employment by you or your successor employer;

 

  (2) Additional Restrictive Covenants. In the event of your Approved Retirement
due to your voluntary termination of employment, you shall not compete with the
Company Group in any business in which the Company Group is engaged as of your
last date of employment that operates in any geographic area in which the
Company Group operates as of your last date of employment, for a period of one
year following your termination of employment or until the latest Vesting Date
shown above, whichever is the shorter period.

 

  (c) Restrictions Separable and Divisible. You hereby acknowledge that you
understand the restrictions imposed upon you by Subsections 6(a) and (b) of this
Agreement. You and Prudential understand and intend that each such restriction
agreed to by you will be construed as separable and divisible from every other
restriction, and that the unenforceability, in whole or in part, of any
restriction will not affect the enforceability of the remaining restrictions and
that one or more or all of such restrictions may be enforced in whole or in part
as the circumstances warrant. Prudential may waive any of these restrictions or
any breach in circumstances that it determines, in its sole discretion, do not
adversely affect its interests, but only in a writing signed by its Senior Vice
President, Corporate Human Resources (or the successor to his or her human
resource responsibilities), or his or her delegate. No waiver of any one breach
of the restrictions contained herein will be deemed a waiver of any other
breach.

 

4



--------------------------------------------------------------------------------

  (d) Remedies. You agree that the restrictions in Subsections 6(a) and (b) of
this Agreement are fair, reasonable and necessary, and are reasonably required
for the protection of Prudential and any other member of the Company Group. You
also agree and acknowledge that the amount of damages that would derive from the
breach of these restrictions is not readily ascertainable and that the
restrictions contained herein are a significant portion of the consideration
that you are conveying or have conveyed to Prudential in consideration of the
grant of the Option evidenced by this Agreement. Accordingly, you agree that, in
the event that you fail to execute and submit or you revoke a Release described
in Section 5 of this Agreement, or you breach any of the restrictive covenants
set forth in Subsections 6(a) and 6(b) of this Agreement, all unexercised
Options shall be cancelled immediately as of the date of such failure, as
determined in the sole discretion of the Committee or its delegate. You also
agree that if you breach any of the restrictive covenants set forth in
Subsections 6(a) and 6(b) of this Agreement, in addition to such equitable
relief as may be available to Prudential as outlined below, you shall disgorge
to Prudential Common Stock (rounded to the nearest whole share) equal in value
(using the current Fair Market Value of Common Stock on the date the letter of
notification of the breach is dated) to the profit that you realized from the
exercise of any portion of the Options occurring (x) in the case of any breach
occurring while you are an employee of the Company Group, within twelve
(12) months before the date of such breach or at any time after the date of such
breach or (y) in the case of a breach occurring after the termination of your
employment, within six (6) months before the date on which your employment with
the Company Group terminates or at any time after the date of such termination
of employment. For the avoidance of doubt, the term “profit” referred to in the
preceding sentence shall be equal to the sums (determined separately for each
exercise of any portion of the Options occurring within the applicable period
established pursuant to such sentence) of (i) (A) the Fair Market Value of a
share of Common Stock on the date of exercise, in the case of a cash exercise,
or the price at which shares of Common Stock are sold, in the case of a cashless
exercise, minus (B) the per share exercise price (i.e., the Grant Price) of the
Option, times (ii) the number of shares of Common Stock acquired upon such
exercise of the Option(s). You shall pay any such amount (in the form of Common
Stock) to Prudential within five (5) business days of the date Prudential
notifies you that a breach of the provisions of this Section 6 has occurred. If
payment is not made within such period, any subsequent payment shall be made
with interest at a rate equal to the prime rate as reported in The Wall Street
Journal (Eastern Edition) on the date on which notice of your breach is sent to
you by Prudential, plus two (2) percent. Interest payments shall be made in the
form of cash only. You also acknowledge that, in the event you breach any part
of this Section 6, the damages to Prudential would be irreparable. Therefore, in
addition to monetary damages and/or reasonable attorney’s fees, Prudential shall
have the right to seek injunctive and/or other equitable relief in any court of
competent jurisdiction to enforce this covenant. Further, you consent to the
issuance of a temporary restraining order to maintain the status quo pending the
outcome of any proceeding.

 

5



--------------------------------------------------------------------------------

7. Compliance with Laws and Regulations

 

The Options and the obligation of Prudential to sell and deliver shares of
Common Stock hereunder shall be subject in all respects to (a) all applicable
federal, state, local and foreign laws, rules and regulations, and (b) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its sole
discretion, determine to be necessary or applicable. Moreover, the Options may
not be exercised if its exercise, or the receipt of shares of Common Stock
pursuant thereto, would be contrary to applicable law or the rules of any stock
exchange.

 

8. Investment Representation

 

If at the time of exercise of all or part of the Options, the Common Stock is
not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or there is no current prospectus in effect under the Securities Act with
respect to the Common Stock, you shall, if requested by the Committee, execute,
prior to the delivery of any shares of Common Stock to you by Prudential, an
agreement (in such form as the Committee may specify) in which you represent and
warrant that you are purchasing or acquiring the shares acquired under this
Agreement for your own account, for investment only and not with a view to the
resale or distribution thereof, and represent and agree that any subsequent
offer for sale or distribution of any kind of such shares shall be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being offered or sold, or (b) a specific exemption
from the registration requirements of the Securities Act, but in claiming such
exemption you shall, prior to any offer for sale of such shares, obtain a prior
favorable written opinion, in form and substance satisfactory to the Committee,
from counsel for or approved by the Committee, as to the applicability of such
exemption thereto.

 

9. Agreement to Retain Shares

 

You agree to retain ownership of 50% of the net shares (after payment of the
applicable exercise price, if any, applicable fees and applicable taxes) of
Common Stock acquired upon exercise of any of your options. You also agree to
hold all Common Stock retained pursuant to the preceding sentence until the
later of (i) one year following the date of acquisition of such Common Stock, or
(ii) the date that you have satisfied the Share Ownership Guidelines set forth
in a letter from Arthur Ryan dated April 4, 2002 (the “Guidelines”). Once you
have satisfied the holding period set forth in the preceding sentence, you may
dispose of any Common Stock held in excess of the Guidelines, subject only to
the Personal Securities Trading Policy, including the “Reporting
Responsibilities and Procedures for Section 16 Officers and Directors and
Control Persons of Prudential.” This agreement to retain Common Stock is
applicable to this grant and for as long as you are an insider for the purpose
of Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

10. Governing Law

 

The validity, construction and effect of this Agreement and the Plan shall be
determined in accordance with the laws of the State of New Jersey without regard
to principles of conflict of laws.

 

11. Other Terms

 

The award of the Options does not entitle you to any benefit other than that
granted under the Plan. Any benefits granted under the Plan are not deemed
compensation under any Prudential pension plan, welfare plan or any compensation
plan or program and shall not be considered as part of such compensation for
purposes of calculating pension, bonuses, service awards, or in the event of
severance, redundancy or resignation.

 

Prudential and its affiliates will not be responsible if you do not exercise the
Options.

 

You understand and accept that the benefits granted under the Plan are entirely
at the sole discretion of Prudential, and that Prudential may modify, amend,
suspend or terminate this Agreement, the Plan or any and all of the policies,
programs and plans described in this Agreement in whole or in part, at any time,
without notice to you or your consent. Further, this grant of Options does not
give you the right to be granted any further options or other forms of
compensation or benefits at any time in the future.

 

You understand that you do not have any rights as a stockholder by virtue of the
grant of the Options but only with respect to shares of Common Stock actually
issued to you in accordance with the terms hereof.

 

You understand and accept that if the Options are exercised at a time or in a
manner not specifically authorized by the Plan, this Agreement, or Plan
administrative rules (i.e., in “Error”), Prudential will be entitled to correct
the Error, including reversing the transaction and recouping any Common Stock or
gain that you might receive following the exercise.

 

Nothing contained in this Agreement or the Brochure is intended to constitute or
create a contract of employment nor shall it constitute or create the right to
remain associated with or in the employ of any member of the Company Group for
any particular period of time. Employment with any member of the Company Group
is employment at will, which means that either you or any member of the Company
Group may terminate the employment relationship at any time, with or without
cause or notice.

 

I accept the terms of this Agreement, and acknowledge that I understand this
Agreement and the terms of the Plan. I have received a copy of the Brochure as
currently in effect.

 

7